LOGO [g842626st99.jpg] Exhibit 10.16

May 14, 2014

Ivan Gergel, M.D.

[Address]

[Address]

Dear Ivan:

I am pleased present to you with this offer letter agreement (the “Letter
Agreement”) setting forth certain terms and conditions of your employment as
Senior Vice President, Drug Development and Chief Medical Officer of Nektar
Therapeutics (“Nektar” or the “Company”), reporting to me. Capitalized terms
used herein and not defined shall have the meanings ascribed to them in the
Company’s Change of Control Severance Benefit Plan, as it may be amended from
time to time (the “COC Plan” a copy of which is enclosed herewith).

Your annual cash compensation will consist of two components: base salary and an
annual performance bonus. Your base salary will be $600,000 on an annual basis
and paid in accordance with Nektar’s regular payroll schedule. Your annual
performance bonus target each year will be at least 50% of your annual base
salary (“Target Annual Bonus”) commencing in 2014 subject to proration for the
portion of the 2014 annual period that you are employed at Nektar. Your base
salary and Target Annual Bonus shall be subject to annual performance review by
the Organization and Compensation Committee of the Board of Directors
(“Compensation Committee”) in consultation with me. The actual amount of your
annual performance bonus will range from 0% to 200% of the Target Annual Bonus
based on the Compensation Committee’s assessment in consultation with me of the
achievement of a combination of annual corporate objectives and your achievement
of personal objectives agreed upon by you and me at the beginning of each annual
performance period commencing in 2014. Your annual performance bonus for a
particular year will be paid not later than March 15 of the following year.

Effective as of your first day of full-time employment with Nektar (“Start
Date”, which we currently anticipate will be May 19, 2014), you will be granted
a stock option to purchase 550,000 shares of Nektar common stock (the “Stock
Option”) under Nektar’s 2012 Performance Incentive Plan (“2012 Plan”). The
maximum number of shares subject to the Stock Option will be granted as an
incentive stock option within the meaning of Section 422 of the Internal Revenue
Code to the extent permissible under the 2012 Plan. The exercise price will be
set at the closing price of Nektar’s common stock on Nasdaq on your Start Date.
The shares subject to the Stock Option will vest over 4 years with 25% of the
shares vesting on the one year anniversary of your Start Date and the remainder
vesting monthly on a pro-rata basis over the following 3 years.

 

  Nektar Therapeutics      455 Mission Bay Boulevard South   
  San Francisco, CA 94158      P 415.482.5300      www.nektar.com  



--------------------------------------------------------------------------------

 

                 LOGO [g842626st99.jpg] Page 2

You will be eligible for annual equity awards, in the sole discretion of the
Compensation Committee, based on the Compensation Committee’s review, in
consultation with me, of your individual performance and annual equity
compensation levels of senior executive officers with similar roles at
comparator companies as analyzed by a reputable, nationally-recognized,
independent compensation consultancy firm.

You are also eligible to participate in Nektar’s standard employee benefits
programs including Medical, Dental and Vision Insurance, Term Life Insurance,
401(k), ESPP, Flexible Health Spending Account, Short & Long Term Disability,
COC Plan and the terms specified in those plans.

You agree to devote your full-time attention to your responsibilities to the
Company. Subject to advance consent from me, which will not be unreasonably
withheld, you may serve on corporate or charitable boards, as long as your
commitment to such boards does not create a conflict of interest and/or does not
interfere with your responsibilities to the Company.

Your employment is by continued mutual agreement and may be terminated at will
with or without cause by either you or Nektar at any time with at least thirty
(30) days prior written notice. You will also be required to enter into Nektar’s
standard Employee Agreement and such agreement contains certain terms and
conditions of your employment with Nektar other than those set forth herein.

In the event that your employment terminates due to your death or Disability (as
defined in the stock option agreement under the 2012 Plan), (a) 50% of the
then-unvested portion of any outstanding stock options granted to you by the
Company will automatically vest in the event of your Disability (with the
remainder of such unvested portion terminating immediately thereafter), and 100%
of the then-unvested portion of any outstanding stock options granted to you by
the Company shall automatically vest in the event of your death, (b) Nektar will
pay to you or your estate, as applicable, all unreimbursed expenses, all of your
then accrued but unpaid base salary, and your target bonus prorated for the
portion of the last year in which you were employed by Nektar prior to death or
Disability, and (c) you and your dependents shall be entitled to continued
medical, dental, and vision insurance, at your or their expense, at the same
level of coverage as was provided to you and your dependents under Nektar’s
insurance and benefits plans immediately prior to the termination by electing
COBRA continuation coverage in accordance with applicable law.

In the event your employment is terminated for reasons not related to a Change
of Control (a) by the Company without Cause, or (b) by you for a Good Reason
Resignation, then you and the Company will meet in good faith to discuss the
terms of an appropriate separation. In any event, at a minimum, the Company will
enter into a severance arrangement with you which will include the following:
(i) a fully effective waiver and release in favor of the Company in such form as
the Company may reasonably require, (ii) a cash severance payment equal to your
total annual cash compensation target (defined as your then current monthly base
salary annualized

 

  Nektar Therapeutics      455 Mission Bay Boulevard South   
  San Francisco, CA 94158      P 415.482.5300      www.nektar.com  



--------------------------------------------------------------------------------

 

                 LOGO [g842626st99.jpg]

 

Page 3

 

for twelve (12) months, plus your bonus target multiplied by the expected
pay-out percentage used by the Company for its GAAP financial statements in the
previous calendar quarter, but not to exceed 100%), payable in accordance with
the severance payment schedule described in Section 4.2 of the COC Plan
(including, without limitation and as applicable, the six-month delay for
payments to “specified employees” as set forth in such section), (iii) the
exercise period for the portion of your outstanding stock options that are
vested as of your termination date shall be twelve (12) months following the
termination date (subject to earlier termination at the end of the option term
or in connection with a change in control of the Company in accordance with the
applicable option plan and agreement), and (iv) the Company shall pay all
applicable COBRA payments for you and your family for one year after the
termination date (such payments shall cease in the event that you become
eligible for comparable benefits with another employer). In addition to the
definition of Good Reason Resignation set forth in the COC Plan, in the event
that your work responsibilities are substantially changed from those set forth
in the work responsibilities letter between you and the Company with the same
date as this Letter Agreement, a voluntary resignation by you following such a
substantial change in work responsibilities would also constitute a Good Reason
Resignation.

Any reimbursements pursuant to the foregoing provisions of this Letter Agreement
shall be made in accordance with the Company’s reimbursement policies, practices
and procedures in effect from time to time and shall be paid as soon as
reasonably practicable and in all events not later than the end of the calendar
year following the year in which the related expense was incurred. Your rights
to reimbursement hereunder are not subject to liquidation or exchange for
another benefit and the amount of expenses eligible for reimbursement in one
calendar year shall not affect the amount of expenses eligible for reimbursement
in any other year. Any tax gross-up payments made pursuant to the foregoing
provisions of this Letter Agreement shall be made as soon as practicable and in
all events not later than the end of the calendar year following the year in
which you remit the related taxes.

The terms, compensation and benefits set forth in this Letter Agreement shall be
governed by California law without reference to principles of conflicts of laws,
may not be reduced without your prior written consent and shall be binding upon
and inure to the benefit of (a) your heirs, executors, and legal representatives
upon your death and (b) any person or entity which at any time, whether by
purchase, merger, or otherwise, directly or indirectly acquires all or a
majority of the assets, business, capital stock, or voting stock of Nektar. Any
such person or entity shall be deemed substituted for Nektar under this Letter
Agreement for all purposes.

The compensation and benefits payable hereunder are intended to either be exempt
from or comply with Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), so as not to subject you to payment of any additional
tax, penalty or interest imposed under Section 409A. The provisions of this
offer letter shall be construed and interpreted to avoid the imputation of any
such additional tax, penalty or interest under Section 409A yet preserve (to the
nearest extent reasonably possible) the intended benefit payable you.

 

  Nektar Therapeutics      455 Mission Bay Boulevard South   
  San Francisco, CA 94158      P 415.482.5300      www.nektar.com  



--------------------------------------------------------------------------------

 

                 LOGO [g842626st99.jpg] Page 4

Ivan, we are delighted at the prospect of your leadership of the clinical and
medical organization and as a key member of Nektar’s senior executive team. This
offer set forth in this Letter Agreement will expire at the close of business on
May 16, 2014.

Sincerely,

/s/ Howard W. Robin

Howard W. Robin

President and Chief Executive Officer

ACCEPTED:

/s/ Ivan Gergel

Ivan Gergel, M.D.

 

  Nektar Therapeutics      455 Mission Bay Boulevard South   
  San Francisco, CA 94158      P 415.482.5300      www.nektar.com  